Exhibit 99 Bank of AmericaUtilities Mini-ConferenceJune 26, 2007 • Los Angeles,California 2 June 26, 2007 Information Concerning Forward-Looking Statements Statements made in this release that are not based on historical facts are forward-looking, may involve risks anduncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limitedto, statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimatesof the comprehensive energy plan and other matters affecting future operations. In connection with the safe harborprovisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy is providing a number of importantfactors that could cause actual results to differ materially from the provided forward-looking information. These importantfactors include: future economic conditions in the regional, national and international markets, including but not limited toregional and national wholesale electricity markets; market perception of the energy industry, Great Plains Energy andKCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federallegislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation andrestructuring of the electric utility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adversechanges in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental mattersincluding, but not limited to, air and water quality; financial market conditions and performance including, but not limited to,changes in interest rates and in availability and cost of capital and the effects on pension plan assets and costs; creditratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfytheir contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice inthe electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weatherconditions including weather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generationplanning goals and the occurrence and duration of unplanned generation outages; delays in the anticipated in-servicedates and cost increases of additional generating capacity; nuclear operations; ability to enter new markets successfullyand capitalize on growth opportunities in non-regulated businesses and the effects of competition; workforce risksincluding compensation and benefits costs; performance of projects undertaken by non-regulated businesses and thesuccess of efforts to invest in and develop new opportunities; the ability to successfully complete merger, acquisitions ordivestiture plans (including the acquisition of Aquila, Inc., and Aquila’s sale of assets to Black Hills Corporation); and otherrisks and uncertainties. Other risk factors are detailed from time to time in Great Plains Energy’s most recent quarterlyreport on Form 10-Q or annual report on Form 10-K filed with the Securities and Exchange Commission. This list of factorsis not all-inclusive because it is not possible to predict all factors. Forward Looking Statement 3 June 26, 2007 Additional Information and Where to Find It In connection with the acquisition of Aquila, Inc., by Great Plains Energy, Great Plains Energy filed on May 8, 2007 withthe SEC a registration statement on Form S-4, containing a joint proxy statement/prospectus and other relevantmaterials. The final joint proxy statement/prospectus will be mailed to the stockholders of Great Plains Energy andAquila, Inc INVESTORS AND SECURITY HOLDERS OF GREAT PLAINS ENERGY AND AQUILA, INC., ARE URGEDTO READ THE JOINT PROXY STATEMENT/PROSPECTUS AND THE OTHER RELEVANT MATERIALS WHEN THEYBECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT GREAT PLAINSENERGY, AQUILA, INC., AND THE ACQUISITION. The registration statement and joint proxy statement/prospectus andother relevant materials (when they become available), and any other documents filed by Great Plains Energy or Aquila,Inc., with the SEC, may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition, investors andsecurity holders may obtain free copies of the documents (when they are available) filed with the SEC by Great PlainsEnergy by directing a request to: Great Plains Energy, 1201 Walnut, Kansas City, MO 64106, Attn: Investor Relations.Investors and security holders may obtain free copies of the documents filed with the SEC by Aquila, Inc., by contactingAquila, Inc., 20 West Ninth Street, Kansas City, MO 64105, Attn: Investor Relations. Participants in Proxy Solicitation Great Plains Energy, Aquila, Inc., and their respective executive officers and directors may be deemed to be participantsin the solicitation of proxies relating to the proposed transaction. Information about the executive officers and directors ofGreat Plains Energy and their ownership of Great Plains Energy common stock is set forth in Great Plains Energy’sAnnual Report on Form 10-K for the year ended December 31, 2006, which was filed with the SEC on February 27, 2007,and the proxy statement for Great Plains Energy’s 2007 Annual Meeting of Stockholders, which was filed with the SEC onMarch 19, 2007. Information regarding Aquila, Inc., directors and executive officers and their ownership of Aquila, Inc.,common stock is set forth in Aquila’s Annual Report on Form 10-K for the year ended December 31, 2006, which wasfiled with the SEC on March 1, 2007 and the proxy statement for Aquila’s 2007 Annual Meeting of Stockholders, whichwas filed with the SEC on March 21, 2007. Investors and security holders may obtain more detailed informationregarding the direct and indirect interests of Great Plains Energy, Aquila, Inc., and their respective executive officers anddirectors in the proposed transaction by reading the joint proxy statement/prospectus regarding the proposedtransaction. Additional Information Great Plains EnergyStand-Alone Highlights 5 June 26, 2007 • Progress continues on the ComprehensiveEnergy Plan – 100MW of wind completed on schedule in2006 – LaCygne 1 SCR completed 2Q07 – Environmental upgrades ongoing at Iatan 1 – Construction continues on Iatan 2 • Significant regulatory progress – New rates in 2007 resulting from settlementagreement in KS & rate order in MO thatallowed 11.25% ROE – Rate cases filed in KS & MO for new rateseffective in 2008 • Strategic Energy growing delivered volumes Executing on Strategic Intent GXP recently received the 2007 EdisonAward for its collaborativeComprehensive Energy Plan 6 June 26, 2007 • Over 60% rate base growth between 2005 and 2010 planned at KCP&Lthrough the Comprehensive Energy Plan • Low cost coal and nuclear generation provides KCP&L stable,competitive generation fleet in a volatile market • Driving toward operational excellence companywide • Strategic Energy is positioned for increasing profitability in competitivesupply beyond ‘07 • GXP provides a solid dividend with future growth potential Great Plains Energy Investment Highlights 7 June 26, 2007 1Q07 Results - A Challenging Quarter • Q1 Results Drivers: • Timing of Iatan & Hawthorn outages • Lower wholesale revenue • Higher purchased power & fuel costs • Higher retail revenue - weather, rates &customer growth • Lower gross margins at Strategic Energy • Attrition in the small customer segment • Increased purchased power costs due toresettlement for 2006 deliveries • Q1 Strategic Successes • Announced proposed transaction with ILA • Filed 2007 MO & KS rate cases • Announced agreement with Sierra Club • Continued successful execution of the CEP 8 June 26, 2007 GXP Stand-Alone Core EPS Growth ILA transaction anticipated to be accretive to this path in 2009 and beyond Note: The Company does not provide projected growth rates for periods ending before 2010, and such growth rates may be materiallydifferent. This graph is for illustrative purposes only for periods ending before 2010. The long-term earnings story remains intact 2% - 4% Core EPSCAGR 2005-2010 Significant coreearnings pershare growthexpected from2007 to 2010 Kansas City Power & Light 10 June 26, 2007 • 100MW Spearville Wind Energy Facility - total capex of $164M • Over $30M in production tax credits will lower customer costs over next 5 years • Completed on schedule in September 2006 • Met all regulatory requirements for inclusion in rate base for 2007 rates • Overcame challenges & considerable market tightening for wind turbines • Early contracting helped maintain delivery schedule • Managed through a microburst that damaged several turbine blades Spearville Wind Energy Facility On-Time On-Budget 11 June 26, 2007 LaCygne 1 SCR On-Time On-Budget CEP Environmental Projects Update • LaCygne 1 SCR project completed on-time and on-budget in May unit fully operational • Iatan 1 scrubber/baghouse/low-NOx burners underway 12 June 26, 2007 Iatan 2 Coal-fired Generation Facility • Iatan 2 is the largest component of the CEP • KCP&L to own 465MW of a projected 850MW plant, in-service 2010 • Stack completed, water pipes being laid, and foundation for turbine, boilerand pulverizer in progress • Project remains on schedule for mid 2010 completion and in-service 13 June 26, 2007 GXP is taking a leadership role in energy efficiency • CEO Mike Chesser co-chairs EEI committee on energy efficiency • Landmark agreement with Sierra Club - pursuing additional renewables andload reduction through efficiency • reducing carbon footprint • GXP recipient of the 2007 Edison Award for its collaborative CEP Efficiency, Affordability & Reliability Projects • Customer-focused efficiency, affordability & DSMprograms • Recognized in MO rate base as incurred • Empowers customers to control usage, costs • Asset management and reliability projects • Transmission & distribution projects • Enhance system performance and reliability 14 June 26, 2007 Planning Beyond The CEP • Sierra Club agreement - a first step in planning beyond the CEP • Collaborative agreement with the Sierra Club and Concerned Citizens ofPlatte County removes legal challenges to KCP&L’s ongoing CEP projects • KCP&L agrees to pursue building 400 MW of wind generation by 2012 and300 MW of energy efficiency by 2012, subject to regulatory treatment • KCPL agrees to modest existing air permit emission limit reductions • KCP&L agrees to reduce CO2 emissions by approximately 700,000 tonsannually by 2012; possible upgrade or replacement of Montrose coal-firedunits • Integrated Resource Plan • Due to be completed in 2008 in Missouri • Collaboration with all stakeholders will be required and standard least costIntegrated Resource Plan (IRP) planning still needs to take place 15 June 26, 2007 KCP&L Anticipated Capex Estimated CEP cost range of $1.52B to $1.62B includes approximately $280M spent in 2005 and 2006 1 Demand Response includes $8M, $8M, $10M, and $13M for the years 2007 through 2010, respectively, of expenditures that are expected to be deferredas a regulatory asset pursuant to MPSC and KCC rate orders. 2 CEP capex amounts represent the high end of the estimated CEP capital expenditure range of $1.52B to $1.62B. 3 Ratebase amounts can vary by state. Strategic Energy 17 June 26, 2007 Source: KEMA/Others The U.S. competitive retail market at YE06 totaled ~350,000 GWhs, or 23%of eligible U.S. electric volumes U.S. Competitive Supply Market Non-residential switched market: – Long-term growth estimated at 4- 6% per annum, though growthin 2006 was slower at roughly 2% – ~$25 billion annual revenuesestimated in 2005, with $1 billionto $3 billion in annual grossmargin 18 June 26, 2007 Competitive Environment • From the highs reached in late 2005, wholesale electricity prices have generallydeclined – Pent-up demand for price certainty due to previous volatility unleashed indeclining price market – Longer contract terms for smaller customers – Large customers continue to favor shorter contract lengths – Productivity of sales force increases as terms lengthen and re-signs absorbless time and effort • Recent experience in the small business segment - getting it right – During 2006, SE experienced strong demand from the small businesssegment driving sales growth (25% of FY06 sales) – As prices fell, early terminations in the small business segment negativelyimpacted Q1 gross margins and bad debt expense – Stronger credit screening policy and shorter permissible contract lengths insmall business segment are expected to address these issues • Despite Q1 challenges, the core C&I business continues to demonstrate healthysales growth, and the small business segment is anticipated to remain a profitablesupplemental growth opportunity 19 June 26, 2007 MWh Sales Volume (millions) Sales Volume & Mix • Sales up slightly to 7.5M MWhs in Q1 compared to 7.3M MWh last year, despitereining in sales in small business segment • Small business segment 6% of 1Q07 sales, down from 25% in FY06 • Traditional C&I business continues to exhibit steady performance 20 June 26, 2007 • 2007 projected deliveries remain in the 18-22M MWh range • Total 3-31-07 backlog 33.9M MWhs, up over 50% versus last year • Average contract lengths steady at 18 months Delivered Current Backlog ‘07 Backlog at 3-31-06 ’08 Backlog at 3-31-06 ’09+ Backlog at 3-31-06 Strong Backlog Growth Continues Deliveries & Backlog 21 June 26, 2007 Retail Gross Margin per MWh (Excluding Mark-to-market Impact) 2007E $4.00 - $5.00 Note: Retail gross margin per MWh including mark-to-market impacts were: $7.15 in2003, $6.01 in 2004, $5.19 in 2005, $2.52 in 2006, and ($2.12) in 1Q07 Gross Margin/MWh • Q1 average retail gross margin per MWh was $2.16, excluding mark-to-market gainsof $13.63 per MWh • Q1 gross margin reflects a resettlement, and portfolio adjustments caused by earlyterminations in the small business segment • 2007 gross margin per MWh on deliveries anticipated to be $4.00 - $5.00 • Expected future gross margin per MWh on new business signed during Q1 is $3.00 -$4.00 22 June 26, 2007 Strategic Energy Goals • Increase market penetration in the most profitable markets toachieve 6 - 8% market share • Grow delivered MWhs at faster than estimated market growthof 4% -6% per year • Grow core earnings year over year providing attractiverisk-adjusted return • Achieve operating leverage, driving SG&A/MWh to the $2.00 -$2.50 range Aquila Transaction 24 June 26, 2007 • Solid rate base growth plan consistent with KCP&L’s balancedComprehensive Energy Plan • Adjacent utility territories provide ease of integration andsignificant synergy opportunity • Expected to be modestly dilutive in 2008 and accretivebeginning in 2009 • Co-owners of Iatan 1 and Iatan 2 • Attractive growth profile at Aquila’s MO utilities consistent withGreat Plains Energy’s Strategic Intent • Strong regulatory, community & political relationships in MO • Opportunity to fill Aquila’s generation needs • Improves credit profile with more regulated business • Lower anticipated rate increases for Aquila customers • Acquiring only Aquila’s properties that are strategic to GXP Acquisition of Aquilaadvances Great PlainsEnergy’s Strategic Intent Focused regional acquisition and attractive strategic growth opportunity deliverssignificant value to GXP and ILA stakeholders Strategic Rationale For Transaction 25 June 26, 2007 Transaction Summary 26 June 26, 2007 Transaction Financial Highlights • Approximately $452M in estimated total synergies over 5 yrs.; $271M net ofestimated costs to achieve • Transaction expected to be modestly dilutive in 2008 and accretivebeginning in 2009 • Enhanced earnings growth prospects • Increased ownership of low-cost coal generation: Iatan 1 and Iatan 2 • Capital investments consistent with KCP&L’s CEP (generation, environmental,system improvement, and customer efficiency/affordability programs) • GXP’s long-term equity ratio target remains approximately 55% • Funding mix for capital projects associated with the Aquila transaction expectedto be similar to KCP&L’s CEP projects • $265m of Black Hills’ transaction proceeds anticipated for debt retirement • Strengthened balance sheet supports needed capital improvements at Aquila • Efficient use of Aquila’s tax benefits • Minimal tax on sale of assets to Black Hills • Remaining operating and capital loss tax benefits to be utilized in thenext 5 years 27 June 26, 2007 Estimated Synergies Average $90mm per Year 2008-2012 Estimated Synergies: Approximately $452mm Total (annual) SharedServices Operations Supply Chain Interest $92 $92 $89 $89 $90 $143 $71 $50 $188 5-yr total $452 32% 16% 11% 41% 100% $188 $143 $71 $50 Transaction Synergies 28 June 26, 2007 • Aquila’s planned 2007 capital expenditures total $344 million • Planned capital projects for Aquila are consistent with the elements of KCP&L’sexisting CEP - designed to ensure environmentally sound generation and low-cost,reliable service for customers • New generation investment at Iatan 2 and environmental investment at Iatan 1 arealready underway Estimated Aquila Capital Expenditures Appendix 30 June 26, 2007 Core earnings is a non-GAAP financial measure that differs from earnings reported in accordance with GAAP. We believe core earnings provide investors a meaningful indicator of our results that iscomparable among periods because it excludes the effects of discontinued operations, certain unusual items and mark-to-market gains and losses on energy contracts that may not be indicative of ourprospective earnings potential. Core earnings is used internally to measure performance against budget and in reports for management and the Board of Directors. Calculation of core earnings involvesjudgments by management, including whether an item is classified as an unusual item, and our definition of core earnings may differ from similar terms used by other companies. We are unable toreconcile our core earnings guidance to GAAP earnings per share because we do not predict the future impact of unusual items and mark-to-market gains or losses on energy contracts. The impact ofthese items could be material to our operating results reported in accordance with GAAP. Reconciliation To GAAP
